Gileillan, C. J.
In November, 1868, one H. N. Thompson died in Pennsylvania, leaving real estate in this state. In 1887 an administrator was appointed as in case of intestacy in Ramsey county, in this state. In August, 1888, this administration was closed by a decree of the Probate Court, reciting that all costs and debts have been paid, and the estate fully administered, discharging the administrator, and assigning the real estate to one Benezet F. Thompson, as sole-heir at law, without prejudice to any conveyance he may have made of it. He appears to have previously conveyed it, and Ms grantee conveyed most of it to others. In November, 1889, a will by H. N. Thompson, devising the real estate to others than Benezet F., was produced, and July 21, 1891, admitted to probate in the Probate Court of Ramsey county, and Charles Passavant, the appellant, was appointed administrator with the will annexed. As the title to the real estate passed without administration, as there had been full administration, and as there was no personal property, no debts, and no unpaid legacies, the need for another ad: ministrator is not apparent; and what such administrator could do, unless to incur constructive costs, is not apparent. In 1892 Pas-savant, the second administrator, filed in the Probate Court a petition asking that the decree assigning the property to Benezet F. Thompson be revoked, set aside, and vacated, and that court, by decree dated September 1, 1892, so revoked it. The parties claiming under Benezet F. Thompson opposed the petition, and appealed from the decree to the District Court, which reversed it, on the ground that the administrator, having no interest in the real estate, could not prosecute the petition for the decree.
TMs decision was right. If it be conceded that real estate may be sold to pay charges of administration, and that, with a view to payment of such charges and debts and legacies, he may take possession of real estate, still in this case there could be no legitimate *114charges of administration, and there were no debts or legacies. There could be no legitimate charges of administration, for there, was nothing to administer. There had already been full administration.
The will having been established, undoubtedly the parties interested in the real estate, to wit, the devisees or their successors in interest, may, on a proper showing before the proper tribunal, have relief in the premises. The District Court as a court of equity is a proper tribunal to grant such relief, but it may be doubted that the Probate Court can do so, though the case does not call for a decision of that point.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 682.)
Application for reargument denied May 2, 1894